Exhibit 10.15

Execution Copy

Date Given to Executive: April 9, 2013

MUTUAL GENERAL RELEASE

The Parties hereto, Mary A. Tolan (“Executive”) and Accretive Health, Inc. (the
“Company”), hereby acknowledge their obligations under the Chairman’s Agreement,
dated as of April 24, 2013 (the “Chairman’s Agreement”), do hereby release and
forever discharge each other as of the date hereof, and with respect to the
Company, such release by Executive to include its affiliates and all present and
former directors, officers, agents, representatives, employees, successors and
assigns of the Company and its affiliates and the Company’s direct or indirect
owners (collectively, the “Executive Released Parties”) to the extent provided
below.

 

1. Executive acknowledges and agrees that any payments, rights or benefits
conferred upon her by the Chairman’s Agreement represent, in part, consideration
for signing this Mutual General Release and are not salary, wages or benefits to
which she was already entitled. She understands and agrees that she will not
receive the payments and benefits specified in Section 1 of the Chairman’s
Agreement unless she executes this Mutual General Release and does not revoke
this Mutual General Release within the time period permitted hereafter or if she
breaches this General Release. Such payments and benefits will not be considered
compensation for purposes of any employee benefit plan, program, policy or
arrangement maintained or hereafter established by the Company or its
affiliates. Executive also acknowledges and represents that she has received all
payments and benefits to which she is entitled to receive (as of the date
hereof) by virtue of any employment by the Company.

 

2. The Company agrees that, no later than the second regular payroll date
following the Transition Date (as such term is defined in the Chairman’s
Agreement), it will pay Executive a lump sum payment of all then-outstanding
earned compensation, including accrued unused vacation pay, minus applicable
federal, state and local tax withholdings, for services performed as an employee
of the Company through and including the Transition Date.

 

3. Effective as of the Transition Date, Executive shall be deemed to have
voluntarily resigned her positions as President and Chief Executive Officer of
the Company, and from any and all other offices which she holds at the Company
or any of the Company’s subsidiaries or affiliates. Executive will execute any
documents required of her by the Company to effectuate these resignations.

 

4.

Except as provided in Sections 7 and 8 below and except for the provisions of
the Chairman’s Agreement which expressly survive the termination of her
employment with the Company, Executive hereby knowingly and voluntarily (for
herself, her heirs, executors, administrators and assigns) release and forever
discharge the Company and the other Executive Released Parties from any and all
claims, suits, controversies, actions, causes of action, cross-claims,
counter-claims, demands, debts, compensatory damages, liquidated damages,
punitive or exemplary damages, other damages, claims for costs and attorneys’
fees, or liabilities of any nature whatsoever in law and in equity, both past
and present (through the date this Mutual General Release becomes effective and
enforceable) and whether known or unknown, suspected, or claimed against the
Company or any of the Executive Released Parties which she, her spouse, or any
of her heirs, executors, administrators or assigns, may have, including, but not
limited to, any allegation, claim or violation, arising under: Title VII of the
Civil Rights Act of 1964, as amended; the Civil Rights Act of 1991; the Age
Discrimination in Employment Act of 1967, as amended (including the Older
Workers Benefit Protection Act); the Equal Pay Act of 1963, as

 

1



--------------------------------------------------------------------------------

  amended; the Americans with Disabilities Act of 1990; the Family and Medical
Leave Act of 1993; the Worker Adjustment Retraining and Notification Act; the
Employee Retirement Income Security Act of 1974; any applicable Executive Order
Programs; the Fair Labor Standards Act; or their state or local counterparts; or
under any other federal, state or local civil or human rights law, or under any
other local, state, or federal law, regulation or ordinance; or under any public
policy, contract or tort, or under common law; or arising under any policies,
practices or procedures of the Company; or any claim for wrongful discharge,
breach of contract, infliction of emotional distress, defamation; or any claim
for costs, fees, or other expenses, including attorneys’ fees incurred in these
matters) (all of the foregoing collectively referred to herein as the “Claims”);
provided, however, that, notwithstanding the foregoing, it is agreed and
understood that such release does not include any Claim arising prior to the
date hereof arising from (i) any indemnification obligations owing from the
Company or any of its affiliates to Executive by virtue of her position as an
officer, director or employee of the Company or any of its affiliates, (ii) any
salary earned and accrued since the date of the Company’s last salary payment to
her prior to the date hereof, (iii) amounts owing to her in accordance with
Company policy for vacation pay earned and accrued prior to the date hereof,
(iv) amounts owing to her in accordance with Company policy under the Company’s
group medical, disability or life plans, (v) amounts owing to her in accordance
with Company policy under the Company’s 401(k) plan(s), (vi) amounts owing to
her pursuant to Section 4980B of the Internal Revenue Code (COBRA); or (vii) any
expense reimbursement amounts owing to her in accordance with Company policy
from the Company or any Released Party accruing prior to the date hereof.

 

5. The waiver and release of claims reflected in Section 2 above is mutual.
Accordingly, the Company hereby knowingly and voluntarily (for itself, its
successors and assigns) releases and forever discharges Executive from any and
all Claims (through the date this Mutual General Release becomes effective and
enforceable) which it, or its successors or assigns, may have against Executive,
including, without limitation, Claims which arise out of or are connected with
Executive’s employment with the Company or under any other federal, state or
local law, regulation or ordinance; or under any public policy, contract or
tort, or under common law; or any claim for breach of contract or defamation; or
(except as governed by the Chairman’s Agreement) any claim for costs, fees, or
other expenses, including attorneys’ fees incurred in these matters.

 

6. Executive represents that she has made no assignment or transfer of any
right, Claim, demand, cause of action, or other matter covered by Section 2
above. The Company represents that it has made no assignment or transfer of any
right, Claim, demand, cause of action, or other matter covered by Section 3
above.

 

7. Executive agrees that this Mutual General Release does not waive or release
any rights or claims that she may have under the Age Discrimination in
Employment Act of 1967 which arise after the date she executes this Mutual
General Release. Executive acknowledges and agrees that her separation from
employment with the Company in compliance with the terms of the Agreement shall
not serve as the basis for any claim or action (including, without limitation,
any claim under the Age Discrimination in Employment Act of 1967).

 

8.

Executive agrees that she is waiving all rights to sue or obtain equitable,
remedial or punitive relief from any or all Executive Released Parties of any
kind whatsoever, including, without limitation, reinstatement, back pay, front
pay, attorneys’ fees and any form of injunctive relief. Notwithstanding the
above, Executive further acknowledges that she is not waiving and is not being
required to waive any right that cannot be waived by law, including the right to
file an

 

2



--------------------------------------------------------------------------------

  administrative charge or participate in an administrative investigation or
proceeding; provided, however, that Executive hereby disclaims and waives any
right to share or participate in any monetary award resulting from the
prosecution of such charge or investigation or proceeding.

 

9. In signing this Mutual General Release, the Parties acknowledge and intend
that it shall be effective as a bar to each and every one of the Claims
hereinabove mentioned or implied. The Parties expressly consent that this Mutual
General Release shall be given full force and effect according to each and all
of its express terms and provisions, including those relating to unknown and
unsuspected Claims (notwithstanding any state statute that expressly limits the
effectiveness of a general release of unknown, unsuspected and unanticipated
Claims), if any, as well as those relating to any other Claims hereinabove
mentioned or implied. The Parties acknowledge and agree that this waiver is an
essential and material term of this Mutual General Release and that without such
waiver each Party would not have agreed to the terms of the Chairman’s
Agreement. The Parties further agree that in the event either should bring a
Claim seeking damages against the other, or in the event either should seek to
recover against the other in any Claim brought by a governmental agency on their
behalf, this Mutual General Release shall serve as a complete defense to such
Claims to the maximum extent permitted by law. The Parties further agree that
they are not aware of any pending Claim of the type described in Sections 2 and
3 above as of the execution date of this Mutual General Release.

 

10. The Parties agree that neither this Mutual General Release, nor the
furnishing of the consideration for this Mutual General Release, shall be deemed
or construed at any time to be an admission by either Party of any improper or
unlawful conduct.

 

11. Executive agrees that she will forfeit all amounts payable by the Company
pursuant to the Chairman’s Agreement if she challenges the validity of this
Mutual General Release. Executive also agrees that if she violates this Mutual
General Release by suing the Company or the other Executive Released Parties,
she will pay all costs and expenses of defending against the suit incurred by
the Executive Released Parties, including reasonable attorneys’ fees, and will
return all payments received by her pursuant to the Agreement that are requested
by the Company.

 

12. Executive covenants and agrees that she will not, directly or indirectly,
make or solicit or encourage others to make or solicit any disparaging remarks
concerning the Company, any of its subsidiaries or affiliates, or any of their
respective officers, directors, employees, businesses, products, services, or
activities. The Company covenants and agrees that promptly upon the termination
of the Engagement it will issue a written directive to its officers and
directors instructing them that, while in such capacities, they must not,
directly or indirectly, make or solicit or encourage others to make any
disparaging remarks concerning Executive.

 

13.

The Parties agree that this Mutual General Release is confidential and agree,
except as required by law (as reasonably determined by each Party), not to
disclose any information regarding the terms of this Mutual General Release to
any person or entity other than (with respect to Executive) to her immediate
family and any tax, legal or other advisers she has consulted regarding this
Mutual General Release and the Chairman’s Agreement, and (with respect to the
Company), to its directors and officers and (on a need-to-know basis) its
employees, and to any tax, legal or other advisers it has consulted regarding
this Mutual General Release and the Chairman’s Agreement. Notwithstanding
anything herein to the contrary, the Parties (and each affiliate and person
acting on behalf of any such Party) may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the arrangements
contemplated in this Mutual General Release and the Chairman’s Agreement and all
materials of

 

3



--------------------------------------------------------------------------------

any kind (including opinions or other tax analyses) that are provided to such
party or such person relating to such tax treatment and tax structure, except to
the extent necessary to comply with any applicable federal or state securities
laws.

 

14. The non-disclosure provisions in this Mutual General Release do not prohibit
or restrict the Parties (or their counsel) from responding to any inquiry about
this Mutual General Release or its underlying facts and circumstances by the
Securities and Exchange Commission (SEC), the National Association of Securities
Dealers, Inc. (NASD), any other self-regulatory organization or governmental
entity.

 

15. Notwithstanding anything in this Mutual General Release to the contrary,
this Mutual General Release shall not relinquish, diminish, or in any way affect
any rights or claims arising out of any breach by either Party of the Chairman’s
Agreement after the date hereof.

 

16. The Executive Released Parties are intended third-party beneficiaries of
this Mutual General Agreement and the Chairman’s Agreement, which may be
enforced by each of them in accordance with such agreements’ respective terms in
respect of the rights granted to such Executive Released Parties therein. Except
and to the extent set forth in the preceding sentence, this Mutual General
Release Agreement and the Chairman’s Agreement are not intended for the benefit
of any person other than the Parties, and no such other person will be deemed to
be a third party beneficiary hereof or thereof.

 

17. Whenever possible, each provision of this Mutual General Release shall be
interpreted in, such manner as to be effective and valid under applicable law,
but if any provision of this Mutual General Release is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Mutual General Release
shall be reformed, construed and enforced in such jurisdiction as if such
invalid, illegal or unenforceable provision had never been contained herein.

BY SIGNING THIS GENERAL RELEASE, EXECUTIVE REPRESENTS AND AGREES THAT:

 

  (i) SHE HAS READ IT CAREFULLY;

 

  (ii) SHE UNDERSTAND ALL OF ITS TERMS AND KNOWS THAT SHE IS GIVING UP IMPORTANT
RIGHTS, INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN
EMPLOYMENT ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964,
AS AMENDED; THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH DISABILITIES ACT OF
1990; AND THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;

 

  (iii) SHE VOLUNTARILY CONSENT TO EVERYTHING IN IT;

 

  (iv) SHE HAS BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND
I HAS DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION, SHE HAS CHOSEN NOT TO
DO SO OF HER OWN VOLITION;

 

4



--------------------------------------------------------------------------------

  (v) SHE HAS HAD ALL TIME PERIODS REQUIRED BY LAW, INCLUDING AT LEAST 21 DAYS
FROM THE DATE OF HER RECEIPT OF THIS MUTUAL GENERAL RELEASE SUBSTANTIALLY IN ITS
FINAL FORM TO CONSIDER IT AND ANY CHANGES MADE SINCE SUCH DATE ARE NOT MATERIAL
AND WILL NOT RESTART THE REQUIRED 21-DAY PERIOD;

 

  (vi) THE CHANGES TO THE AGREEMENT SINCE HER RECEIPT OF THIS MUTUAL GENERAL
RELEASE EITHER ARE NOT MATERIAL OR WERE MADE AT HER REQUEST.

 

  (vii) SHE UNDERSTANDS THAT SHE HAS SEVEN DAYS AFTER THE EXECUTION OF THIS
MUTUAL GENERAL RELEASE TO REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME
EFFECTIVE OR ENFORCEABLE UNTIL THE REVOCATION PERIOD HAS EXPIRED;

 

  (viii) SHE HAS SIGNED THIS MUTUAL GENERAL RELEASE KNOWINGLY AND VOLUNTARILY
AND WITH THE ADVICE OF ANY COUNSEL RETAINED TO ADVISE HER WITH RESPECT TO IT;
AND

 

  (ix) SHE AGREES THAT THE PROVISIONS OF THIS MUTUAL GENERAL RELEASE MAY NOT BE
AMENDED, WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED
BY AN AUTHORIZED REPRESENTATIVE OF EACH OF THE PARTIES HERETO.

 

DATE: April 24, 2013      

/s/    Mary A. Tolan        

      Mary A. Tolan DATE: April 24, 2013     ACCRETIVE HEALTHCARE, INC.     By:
 

/s/ Daniel Zaccardo

      Daniel Zaccardo     Title:   Senior Vice President, General Counsel

 

5